658 So. 2d 613 (1995)
Sue C. MILLEN, Appellant,
v.
Tracy L. MILLEN, Appellee.
No. 94-02108.
District Court of Appeal of Florida, Second District.
July 19, 1995.
William B. Fletcher, Sebring, for appellant.
C. Ray McDaniel, Bartow, for appellee.
THREADGILL, Chief Judge.
The wife appeals a final judgment of dissolution of marriage requiring her to pay $500 per month in permanent periodic alimony and contribute 25% of the husband's attorney's fees.
We affirm the award of monthly permanent periodic alimony. The finding and *614 judgment of the trial court come to this court clothed with a presumption of correctness. Palmer v. Palmer, 330 So. 2d 839 (Fla. 2d DCA 1976). We find no error in the trial court's award of alimony.
We reverse, however, the award of attorney's fees to the husband. Having placed the parties in the same relative financial position, it was error to require the wife to pay the husband's attorney's fees. Naugle v. Naugle, 632 So. 2d 1146 (Fla. 5th DCA 1994). The trial court made no findings as to the reasonableness of the fees. See Naugle. The amount of the fees is also absent from the final judgment. Considering the financial resources of both parties, the wife is in no better financial position than the husband to pay the fees.
In all other respects, we affirm the final judgment.
Affirmed in part; reversed in part.
ALTENBERND and BLUE, JJ., concur.